DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-12 in the reply filed on 26 May 2022 is acknowledged.  The traversal is on the ground(s) that there is no additional search burden.  This is not found persuasive because the Examiner set forth there would be a search and examination burden, not just a search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the panel, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The apparatus would provide no privacy without the panel.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 1 and 2 are essentially a repetition of claim 5 and are therefore unnecessary.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 1-3 are essentially a repetition of Lines 2-3 of claim 4 and are therefore unnecessary.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 1-3 are essentially a repetition of Lines 2-3 of claim 4 and are therefore unnecessary.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent # 4,535,577 to Tenser.
Regarding claim 1, Tenser teaches in Figure 1 [annotated below], a privacy (Column 7, Line 35) screen apparatus (A) comprising: a first vertically elongated member (B); a second vertically elongated member (C); a plurality of spaced apart rungs (D-H) extending between the first (B) and second (C) vertically elongated members; the first vertically elongated member (B) positionable adjacent a work surface [See Figure 7] and the second vertically elongated member (C) positionable adjacent the works surface [See Figure 7].

    PNG
    media_image1.png
    706
    442
    media_image1.png
    Greyscale

Regarding claim 3, Tenser teaches in Figure 1 [annotated above], the rungs comprise a first top rung (D), a second rung (E) below the first top rung (D), and a third rung (F) below the second rung (E), the first top rung (D) and the second rung (E) spaced apart by a first gap, the second rung (E) and third rung (F) spaced apart by a second gap.
Regarding claim 12, this claim is for “an article of furniture” but depends from claim 1 that is for “a privacy screen”. Due to the dependency, the Patentability lies within the privacy screen. Should claim 1 be allowable, this claim would also be allowable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 4,535,577 to Tenser in view of US Patent # 6,295,764 to Berridge.
Regarding claim 2, Tenser teaches a privacy screen apparatus but does not teach first and second attachment devices comprising clamping mechanisms connected to the first and second vertically elongated members. However, Berridge teaches in Figure 3, a draw rod (90) (Column 10, Line 29) connected to a vertically elongated member that comprises a clamping mechanism (Column 10, Line 33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an attachment device comprising a clamping mechanism on the first and second vertically elongated members in order to attach the privacy screen to the top of a wall (Column 10, Lines 29-34) thus making the privacy screen taller.
Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 4,535,577 to Tenser.
Regarding claim 4, Tenser teaches in Figure 3 [annotated below], each rung (Z, Y, X, W) has a top side, the top side having a receptacle that defines a first channel (40) [interior portion (Column 5, Lines 46-48)], the first channel (40) being shaped from a mouth of the first channel (40) defined at or adjacent the top side of the rung to a terminal end of the shape that is located within the rung below the mouth and inward of the mouth. Tenser does not teach the first channel being curved. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first channel curved since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, a curved channel would allow easier insertion and smoother operation of the connector.

    PNG
    media_image2.png
    709
    393
    media_image2.png
    Greyscale

Regarding claims 5 and 6, Tenser teaches in Figure 3, a connector (44) [clip (Column 5, Line 49)] that is releasably attachable to the receptacle via the first channel (40) so that attachment of the connector and releasing of the connector occur without use of any mechanical tool [Tenser does not recite that any tool is needed].
Regarding claim 7, Tenser teaches in Figure 3, the connector (44) has a terminal end portion that is shaped to mate a shape of the first channel (40) so that the connector (44) is releasable from the first channel (40) but does not teach the shapes are curves. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first channel and the terminal end of the connector curved since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, a curved channel and distal end of the connector would allow easier insertion and smoother operation of the connector. Note: the limitation “via pulling the connector while the connector is rotated” is directed towards the method of disassembling the apparatus but the claims are for the apparatus itself. The patentability lies within the apparatus and not the method.
Regarding claim 8, Tenser teaches in Figure 3, the connector (44) has a terminal end that is shaped to mate with the shape of the first channel (40) but does not teach the shape is a curvature. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first channel and the terminal end of the connector curved since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, a curved channel and distal end of the connector would allow easier insertion and smoother operation of the connector.
Regarding claim 9, Tenser teaches in Figure 3, the connector (44) has a shaped segment that extends between the terminal end of the connector (44) and an upper portion of the connector (44) that extends downwardly from the shaped segment when the terminal end is within the first channel (40), the shaped segment being a top of the connector (44) when the terminal end is within the first channel (40). Tenser does not teach the shaped segment is curved. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the segment curved since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, a curved segment would allow easier insertion and smoother operation of the connector.
Regarding claim 10, Tenser teaches in Figure 1 [annotated above], the rungs comprise a fourth rung (G) below the third rung (F), and a fifth rung (H) below the fourth rung (G), the fourth rung (G) and the third rung (F) separated by a third gap, the fourth rung (G) and the fifth rung (H) spaced apart by a fourth gap.
Regarding claim 11, Tenser teaches in Figures 1 and 7, the rungs are positionable above the work surface but does not teach a sixth rung below the fifth wherein the fifth and sixth rungs are spaced apart by a fifth gap. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to comprise a plurality of rungs as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In the instant case, the rungs in Tenser are used for the passage of utilities (Column 4, Lines 36-40) and it would have been obvious to add another rung or compartment for passage of other utilities such as water pipes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635